Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2, lines 5-6, “…software instructions and configured to receive…” should be “…software instructions and is configured to receive…”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 12-14, 17, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has been amended to state “the software-programmable vector processors comprise hardened circuitry that operates according to software instructions and configured to receive the software instruction via an interconnect network and provide processing data in response to receiving the software instructions” and “the programmable logic circuitry configured to provide the software instructions to the software-programmable vector processors using the interconnect network” however these limitation are not supported by the original disclosure as claimed.  Examiner notes that the specification makes a distinction in “software instructions” and “instructions” and that Applicant has places specific emphasis on “software instructions” in the claims and remarks (e.g. page 14 of the remarks on 7/29/2020).  There specification discusses software instructions briefly at [0022] in relation to the embedded CPU 102, presumably part of the HPS.  The only other mention, at [0025], notes “A system cache 211 is adopted to load data from elements outside the SIMD PE 204, such as … software instructions from a memory 216 or 10the processor issued instructions from a host CPU 215” which appears of little relation to the claims as now written.  Assuming arguendo, that “instructions” and “software instructions” are the same, the original disclosure still doesn’t appear to support the amendments.  Notably, the interconnect network (“mesh interconnect logic 500” in [0032]) isn’t discussed in the context of instruction transmission, results, or using the programmable logic circuit to provide instructions to the vector processors.  Other discussions relating to ‘instructions’ or the communication between the programmable logic circuitry and the software-programmable vector processors appear in relation to other embodiments, notably FIG. 2.  As Applicant was previously advised this would be an impermissible shift in the focus of the invention.  Applicant previously elected the embodiment of FIG. 5 and shifts to other embodiments would be held non-responsive.  As with before, Applicant is advised to remove the limitations in question and instead focus future amendments as they pertain to FIG. 5 and the related disclosure.  
Claim 17 contains similar limitations and is rejected for the same reasons.
Claims 3, 4, 12-14, and 26 depend on claim 2 and are therefore rejected as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12-14, 17, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casselman, US 7,856,545, (herein Casselman) in view of Simkins et al, US 2005/0144210 (herein Simkins).
As to claim 2, Casselman teaches: An integrated circuit system (FIG. 2), comprising: software-programmable processing circuitry (FIG. 2 FPGA 201) configured to receive the software instructions via an interconnect network and provide processing data in response to receiving the software instructions (FIG. 5, C. 5 L. 36-44, the FPGA is programmed and reprogrammed [receive software instructions] via the interconnect in FIG. 2 and performs operations in response to its programming/configuration); programmable logic circuitry (FIG. 2, PLD 203), the programmable logic circuitry configured to provide the software instructions to the software-programmable processing circuitry using an interconnect network (FIG. 5, C. 5 L. 36-44 “The programming and reprogramming processes are controlled by PLD 203” The (re)programming [provide software instructions] to the FPGA 201 is under the control of the PLD 203 using flash memory 204, thus through interconnections 213 and 212); a hardware processor system (HPS) (FIG. 2, Processor 101); and a network-on-chip (NOC) that communicatively couples the programmable logic circuitry, the software-programmable vector processing circuitry, and the hardware processor system (HPS) (Abstract, FIG. 2 the interconnects between elements, specifically 210, 212, and 214).
Casselman does not specifically teach: software-programmable vector processing circuitry comprising an array of software-programmable vector processors, wherein the software-programmable vector processors comprise hardened circuitry that operates according to software instructions.  Casselman teaches the use of a FPGA but does not get into the specifics of the FPGA, focusing rather more on the broader grouping and interconnection.  However, Simkins details a specific FPGA which includes an array of DSP units (FIG. 1C) for vector processing ([0149]) where the DSP units are static [hardened] elements of the array.  Simkins mentions ([0142]) that in one embodiment the FPGA is from the Virtex II Pro which makes use of the PowerPC ISA for programming [software instructions]. The combination would replace the FPGA of Casselman with the DSP based FPGA of Simkins in order to handle complex DSP aspects that may not be handled otherwise (Simkins [0004]).
Therefore it would have been obvious, at the time the invention was made/filed, to incorporate the specific FPGA of Simkins to replace the FPGA of Casselman to yield a predictable result.  Specifically one would have been motivated to improve the DSP / vector handling of the co-processing logic in Casselman in order to increase performance of certain tasks (e.g. media).
As to claim 3, Casselman/Simkins teaches: The integrated circuit system of claim 2, wherein the programmable logic circuitry is configurable to send or receive data from the network-on-chip (NOC) (Casselman FIG. 2, for example bus element 214 connects the SRAM 202 and the PLD 201.  See also C. 4 L. 24-57 detailing the interconnection/communication process).
As to claim 4, Casselman/Simkins teaches: The integrated circuit system of claim 2, wherein the hardware processor system (HPS) is configurable to run an application (Casselman Background).
As to claim 12, Casselman/Simkins teaches: The integrated circuit system of claim 2, comprising the interconnect network that routes communication between software-programmable vector processors of the array of software-programmable vector processors (Simkins FIG. 1C and 2A show the interconnections between different elements).
As to claim 13, Casselman/Simkins teaches: The integrated circuit system of claim 12, wherein the interconnect network communicatively connects a first software-programmable vector processor directly to a second software-programmable vector processor in accordance with a rectilinear array scheme (Simkins FIG. 2A connection between DSP 212-1 and 212-2 or 212-3).
As to claim 14, Casselman/Simkins teaches: The integrated circuit system of claim 2, wherein the array of software-programmable vector processors comprises at least a first row, a second row, and a third row of software-programmable vector processors, and a first column, a second column, and a third column of software-programmable vector processors (Simkins FIG. 1C shows at least 3 rows and columns of DSP elements).
As to claim 17, this claim is the method claim corresponding to the apparatus claims 2-4 and is rejected for the same reasons mutatis mutandis.
As to claim 26, Casselman/Simkins teaches: The integrated circuit system of claim 2, wherein the programmable logic circuity comprises a Field Programmable Gate Array (FPGA) (Casselman FIG. 2, FPGA 201).

Response to Arguments
Applicant’s arguments filed 7/29/2020 with regard to the 112(b) rejections have been fully considered and found persuasive in light of the clarifying remarks and evidence provided. The rejections have been withdrawn.
Applicant's arguments filed 7/29/2020 with regard to 103 have been fully considered but they are not persuasive. Applicant argues in substance:
In particular, Applicant respectfully submits that Casselman and Simkins fail to teach or suggest software-programmable vector processors including hardened circuitry that receive software instructions, as generally recited in amended independent claims 2 and 17. In the Office Action, the Examiner relied on Simkins to reject claims 1 and 17.  See Final Office Action, page 5. However, upon review of Simkins, Applicant respectfully submits that Simkins fails to teach such recitations.
The limitations in question are rejected over Casselman in view of Simkins, not Simkins alone. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In sharp contrast, Simkins merely describes providing mode control signals for changing an FPGA functionality by reloading FPGA configuration memory and altering the contents of the mode registers to reconfigure DSPs. See Simkins, paragraphs 17, 19, 148, and 153.  However, Applicant respectfully submits that providing mode control signals is not the same as programming an array of software-programmable vector processors using software instructions, as generally recited is independent claims 2 and 17. That is, Simkins does not teach sending software instructions to hardened circuitry to receive processing data, as generally recited in independent claims 2 and 17.
The claims don’t state “programming an array” rather that software instructions are provided to the array. Nevertheless, Examiner notes that Casselman details the programming and reprogramming (e.g. FIG. 5) of the FPGA, a software programmable 
Furthermore, Applicant respectfully submits that Casselman fails to ameliorate the deficiencies of Simkins.
The base rejection is made in view of Casselman with Simkins being relied upon to teach a vector based FPGA with static [hardened] DSP units.  Casselman need not “amerliorate the deficiencies” of Simkins because Casselman teaches specific limitations argued. Even assuming arguendo, that Simkins need to teach the limitation, it does as noted above so there’s no deficiency to cure.
The claims, in general, appear to be an effort to claim a programmable vector array with a paired processor and PLD/PLC to control the programming, which is what Casselman teaches save for the programmable array having hard vector/DSP units, which is taught by Simkins. The arguments presented seem to argue this isn’t the case but then focus instead on some mode control signal in Simkins that Examiner hasn’t relied upon, at least not in the manner argued by Applicant. This doesn’t change what Casselman and Simkins does though, the claims are left open ended by the transitional phrase comprising. As noted the limitations either appear to lack support or are from a different embodiment entirely but should Applicant keep the limitations in question, Examiner might suggest trying to clarify the instructions in more detail in so far as what they are or what they do. Simkins discusses DSP operations, e.g. add, and taking input and output from the DSP elements so it would appear to cover that aspect while Casselman more explicitly covers the instructions being configuration aspects. The context of things is somewhat unclear, Applicant argues as if the instructions are for 

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William B Partridge/Primary Examiner, Art Unit 2183